Citation Nr: 1450921	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral plantar callosities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel






INTRODUCTION

The Veteran served in the United States Army from December 1969 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the Veteran appeared before the undersigned Acting Veteran's Law Judge to present testimony in support of his claim.

In November 2013, the Board remanded the Veteran's appeal to further develop evidence and afford the Veteran another Compensation & Pension (C&P) medical examination. Subsequently, the Appeals Management Center, in Washington, DC, issued a Supplemental Statement of the Case (SSOC) in May 2014, again denying the Veteran's claim for increased rating. The appeal has been transferred back to the Board for adjudication. 

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

The Veteran's foot disability is characterized by extreme tenderness of plantar surfaces of the feet, but no marked inward displacement or severe spasm of the Achilles tendon on manipulation. 


CONCLUSION OF LAW

The criteria for a disability rating for bilateral foot disability in excess of 30 percent have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a); Diagnostic Codes (DCs) 5284 & 5276 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit ("Fed. Cir.") and the Court of Appeals for Veterans Claims ("Vet. App." or "Court"). The Board is bound by statute to set forth specifically the issue under appellate consideration, and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

With regard to the notice requirements pertaining to increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, there is no need for citation to alternative diagnostic codes or potential "daily life" evidence, etc. See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

An RO pre-adjudication letter was sent to the Veteran, and this letter apprised the Veteran of the type of evidence and information needed to substantiate his increased rating claims, and of his and VA's respective responsibilities in obtaining this supporting evidence. The AOJ also advised him as to how disability ratings and effective dates are assigned. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 
 
Claims for Higher Ratings - In General

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002). Evaluations of a service-connected disability require review of the entire medical history regarding the disability. 38 C.F.R. §§ 4.1, 4.2. If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2008).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. See Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). However, the evaluation of the same disability under various diagnoses is to be avoided. See 38 C.F.R. § 4.14 (2014). In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. See 38 C.F.R. § 4.3. Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence. See Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).

Bilateral Foot Disability 

The Veteran claims entitlement to an increased rating for a bilateral foot disability. He alleges that the evaluation assigned to his foot disability does not accurately reflect the severity of his symptoms. The Veteran is in receipt of the maximum allowable rating of 30 percent under Diagnostic Code 5284 for a severe foot injury without the actual loss of use of the foot; and he is not currently diagnosed with flatfoot or claw foot. Accordingly, the Veteran's claim is denied.

The RO has evaluated the Veteran's bilateral foot disorder as 30 percent disabling pursuant to Diagnostic Code 5284. This Diagnostic Code provides that a 10 percent evaluation is assignable for a moderate injury; a 20 percent evaluation is assignable for a moderately severe injury; and a 30 percent evaluation is assignable for a severe injury. 38 C.F.R. § 4.71(a), Diagnostic Code 5284.  A 40 percent evaluation, under this code is only assignable with actual loss of use of the foot. Id. 

The Veteran contends that his foot disability has gotten progressively worse. He says he cannot walk or stand for long period of time without severe pain in both his feet. The Veteran claims that he has to use a cane and electric scooters to get around the store or in public, and that orthopedic shoes and appliances has not helped his condition. 

The Veteran's medical treatment record noted no diagnosis of complete functional loss of use for his feet that would qualify the Veteran for a 40 percent rating under the Diagnostic Code he is currently rated under. See  38 C.F.R. § 4.71(a), Diagnostic Code 5284. To establish the loss of use of a foot, the evidence must show that no effective function remains other than that which would be equally well served by an amputation stump with use of a suitable prosthesis. 38 C.F.R. §§ 3.350(a)(2), 4.63. The April 2014 C&P examination diagnosed the Veteran with planter-fasciitis, and explicitly noted that the Veteran had not lost complete functional use of his lower extremities, to include his feet. See April 2014 C&P Examination, Sec. XVI. Indeed, the Veteran himself has not alleged or otherwise suggested that he has complete loss of use of his feet; the fact that the Veteran complains of pain only after utilizing his feet and lower extremities to walk demonstrates he does not suffer from complete functional loss of both his feet. Therefore, the Veteran is already in receipt of the maximum schedular rating under Diagnostic Coad 5284, and an evaluation in excess of his current 30 percent rating not warranted. 

The Board notes that the Veteran's symptomatology does not qualify his disability under any other code pertaining to the foot that may provide for an evaluation greater than 30 percent. Specifically, under Diagnostic Code 5278, a claimant must be diagnosed with bilateral claw foot (pes cavus), with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity, to be rated at 50 percent disabling. 38 C.F.R. § 4.71(a), Diagnostic Code 5278. While the April 2014 C&P examination did not provide comments on any diagnosis of a claw foot, it did, however, note that the Veteran did not have any hammer toes. Consequently, the Veteran would not qualify for a 50 percent disability rating under Diagnostic Code 5278. 

Similarly, the Veteran does not have the requisite symptomatology for a 50 percent rating under Diagnostic Code 5276, which requires a diagnosis of pronounced bilateral flatfeet (pes planus). Under this diagnostic code a claim for flatfeet must have marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, and not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71(a), Diagnostic Code 5276. The April 2014 C&P examination does reveal that the Veteran suffers from extreme tenderness of the plantar surface, and that the Veteran's foot disability was not improved by orthopedic shoes or appliances. However, under the same examination for pes planus the examiner noted that the Veteran did not suffer from marked pronation, inward bowing, or severe spasms of the Achilles tendon on manipulation. As a result, the examiner diagnosed the Veteran with plantar fasciitis, and not flatfeet. Therefore, the Board finds that the evidence does not support the assignment of a rating in excess of 30 percent for the Veteran's service-connected foot injury under Diagnostic Codes 5276.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995). However, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with Diagnostic Code 5276, 5278, & 5284, or any diagnostic codes mentioned herein, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Diagnostic Codes 5277, 5279-5283, do not provide for a rating higher than the Veteran's current 30 percent, nor is there any evidence the Veteran suffered from any of the conditions therein. See 38 C.F.R. § 4.71(a), Diagnostic Codes 5277, 5279-5283 (2014); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998). Accordingly, application of these Diagnostic Codes is unwarranted.

The Board has considered the Veteran's statements regarding his bilateral foot symptoms. As indicated above, the Veteran is competent to report observable symptoms such as pain and tenderness. See Layno v. Brown, 6 Vet. App. 465 (1994). However, as a layperson, the Veteran is not competent to identify the specific level of his disability according to the appropriate diagnostic code. Such competent evidence concerning the nature and extent of the Veteran's service-connected foot disability has been provided by VA medical professionals who have examined him during the current appeal. The medical findings directly address the criteria under which this disability is evaluated. As such, the Board finds these records to be the only competent and probative evidence of record, and is, therefore, accorded greater weight than any of the lay reports of increased symptomatology by the Veteran. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). Consequently, a rating in excess of 30 percent is not warranted. 

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his bilateral foot disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and limitations reported by the Veteran. See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), DCs 5256-5263. The applicable schedular criteria and regulations address all of the Veteran's symptomatology. In addition, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Furthermore, there is evidence of record that the Veteran remains employed despite his current disability, and there is no evidence he has frequent period of hospitalization. Therefore, referral for consideration of an extraschedular rating is therefore not warranted.


ORDER


Entitlement to a disability rating in excess of 30 percent for bilateral plantar callosities is denied.



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


